UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2310


MERLE T. RUTLEDGE, JR.,

                Plaintiff - Appellant,

          v.

OFFICER ROACH OF THE CHATHAM, VA POLICE DEPARTMENT,

                Defendant – Appellee,

          and

TOWN OF CHATHAM, VIRGINIA; CHATHAM, VA POLICE DEPARTMENT;
CHIEF MARTIN WRIGHT OF THE CHATHAM, VA POLICE DEPARTMENT;
PITTSYLVANIA COUNTY BOARD OF SUPERVISORS; GOVERNOR OF
VIRGINIA BOB MCDONNELL; VIRGINIA ATTORNEY GENERAL KENNETH T.
CUCCINELLI, II; THE HONORABLE GOVERNOR OF ARIZONA JAN
BREWER; ARIZONA ATTORNEY GENERAL TERRY GODDARD; STATE OF
VIRGINIA; CITY OF DANVILLE, VA; CITY OF DANVILLE, VA POLICE
DEPARTMENT,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:10-cv-00035-JLK-MFU)


Submitted:   February 28, 2011              Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Merle T. Rutledge, Jr., Appellant Pro Se. Martha White Medley,
Michael Anthony Nicholas, DANIEL, MEDLEY & KIRBY, PC, Danville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Merle T. Rutledge, Jr., appeals the district court’s

orders   dismissing      his   42    U.S.C.   § 1983     (2006)       complaint       and

denying his motion to amend his complaint.                  We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated    by   the    district       court.         See    Rutledge   v.

Roach, No. 4:10-cv-00035-JLK-MFU (W.D. Va. Sept. 30 & Nov. 18,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented       in     the    materials

before   the    court   and    argument      would    not     aid    the    decisional

process.

                                                                              AFFIRMED




                                         3